m\lO)U`|-BOON-\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27_

28

 

 

 

John Gre%ory Downin (State Bar No 157717)
DOWN|N LAW OFF CES
2021 The Alameda, Suite 200
San Jose, CA 95126
Te|: (40_8) 564- 7020
E- mai|: iohn@downinglaw. com
Attorney for Debtor
CEC|L|A l\/IANGAOANG
UN|TED STATES BANKRUPTCY COURT
NORTHERN D|STRICT OF CAL|FORN|A (SAN JOSE)
|n re: Case No.: 18-52245
Chapter 13
CEClLlA lVlANGAOANG
Debtor.
Court: Hon. M. Elaine Hammond
EX PARTE MOT|ON TO WlTHDRAW AS ATTORNEY OF RECORD [DECLARATIONl
TO DEBTOR CEC|L|A MANGAOANG, THE CHAPTER 13 TRUSTEE, AND ALL

PART|ES lN |NTEREST:

For the reasons stated in the following declaration, John Downing, counsel of
record for Debtor CEC|L|A MANGAOANG (“Debtor”) hereby applies ex parte for an
order permitting him to Withdraw as counsel of record and for Debtor to substitute in
propria persona. Debtor’s contact information is:

Cecilia l\/langaon%a

2901 Capewood oad

San Jose, CA 95132

Tel.: (408) 876 9950
, Emai|: armida13manqaoanq@gmai|.com

Motion to Withdraw
In re: Mangaoang (Case No. 18-52245)

Case: 18-52245 Doc# 72 Filed: 01/10/19 Entered: 01/10/19 07:23:29 Page 1 of 3

 

CQGJ\IO)U'|-POOI\J-\

I\)I\)I\JN[\)|\)|\)[\)|\)_\_\_\_\_;A_\_\_;_\
CIJ\IO?U`|-L()Jl\)-\OLOG)\IO§U'!LOQN-AO

 

DOWN|NG DECLARAT|ON

l, JOHN G. DOWN|NG, declare:`

1.

l am an attorney licensed to practice law before all of the Courts of the State of _
California and admitted to practice before the United States District Court for the
Northern District of California. l am currently attorney of record for Debtor
herein.

l previously represented Debtor in Case Number 17- 50208. |n that case, on
January 11, 2018, relief from stay Was granted as a result of Debtor not making
any mortgage payments as required by the operative Chapter 13 Plan. The case
Was subsequently dismissed based on failure to prove sufficient income to fund
a plan.

On November 2, 2019, there Was a hearing on Debtor’s l\/lotion to Extend the
Automatic Stay. The Court denied the l\/lotion to Extend the Automatic Stay and

l am informed and believe that Debtor’s residence Was foreclosed on November -
5, 2018,

There is a hearing set on the Chapter 13 Trustee's l\/lotion to Dismiss set for
January 9, 2019 at 9:30 a.m.. lt is based on Debtor’s failure to make plan
payments On January 8, 2019, Debtor filed an amended Chapter 13 Plan,
Which reduced the plan payments to $800. l learned of the filing this on January
9, 2019, l do not believe the amended plan conforms With applicable Bankruptcy
Law.

On January 9, 2019, l also received a “Revocation of Power of Attorney”. The
schedules and plans l prepared for Debtor did provide for both the 1St and 2“°l
loans and a basis for reorgani`zation, if the stay had been extended. l do agree
that unreconcilable conflict of interest has arisen Which precludes my continued

representation in this matter.

Motion to Withdraw
In re: Mangaoang (Case No. 18-52245) » Page 2

Case: 18-52245 Doc# 72 Filed: 01/10/19 Entered: 01/10/19 07:23:29 Page 2 of 3

 

CDCD\|O)U'|-POON-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

6. On January 10, 2019 at 7 a.m., l have provided a copy of this l\/lotion via email to

Debtor at armida13manqaoano@,qmai_l.com and her son Robinson at

digitalworldpay.S@gmail.com.

l declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct and of my own personal knowledge and executed

on January 10, 2019 in San Jose, California.

   

 

John G. Downing

Motion to Withdraw
In re: Mangaoang (Case No. 18-52245) Page 3

Case: 18-52245 Doc# 72 Filed: 01/10/19 Entered: 01/10/19 07:23:29 Page 3 of 3

 

